Citation Nr: 0915331	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  95-38 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a traumatic brain 
injury (TBI).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for schizophrenia.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a finger disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

6.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which determined that, as new and 
material evidence had not been received, the previously 
denied claims of service connection for a TBI, schizophrenia, 
a knee disability, a finger disability, a back injury, and 
for an eye disability would not be reopened.  Although the 
Veteran requested a Travel Board hearing when he perfected a 
timely appeal in October 1995, he subsequently failed to 
report for his hearing scheduled in March 1997.  
See 38 C.F.R. § 20.204.  

The Board observes that, in a November 1985 rating decision, 
the RO denied the Veteran's application to reopen previously 
denied claims of service connection for a TBI, schizophrenia, 
and for a back injury.  The RO also denied the Veteran's 
service connection claims for a knee disability, a finger 
disability, and for an eye disability.  Although the Veteran 
disagreed with this decision in February 1986, he 
subsequently withdrew his appeal in May 1986; thus, the 
November 1985 rating decision became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  

In July 1997, the Board remanded the Veteran's appeal for 
additional development.  In June 2003, the Board reopened the 
Veteran's previously denied claim of service connection for 
an eye disability and remanded this appeal again.

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a TBI, schizophrenia, a knee 
disability, a finger disability, and for a back injury are as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen these 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED again.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a November 1985 rating decision, the RO denied the 
Veteran's claims of service connection for knee, finger, and 
eye disabilities and also determined that, as new and 
material evidence had not been received, the previously 
denied claims of service connection for a TBI and 
schizophrenia would not be reopened; although the Veteran 
disagreed with this decision, he subsequently withdrew his 
appeal; thus, the November 1985 rating decision became final.

3.  New and material evidence has not been received since 
November 1985 in support of the Veteran's claims of service 
connection for a TBI, schizophrenia, a knee disability, or 
for a finger disability.

4.  The Veteran's current eye disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  The November 1985 rating decision, which denied, in 
pertinent part, service connection for knee and finger 
disabilities and also determined that, as new and material 
evidence had not been received, the previously denied claims 
of service connection for a TBI and for schizophrenia would 
not be reopened, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2008).

2.  Evidence received since the November 1985 RO decision in 
support of the claims of service connection for a TBI, 
schizophrenia, a knee disability, and a finger disability is 
not new and material; accordingly, these claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  An eye disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2002, August 2003, and March and 
November 2005, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating his 
claimed disabilities to active service and noted other types 
of evidence the Veteran could submit in support of his 
claims.  The Veteran also was informed of when and where to 
send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2003 and March and November 2005 letters defined 
new and material evidence, advised the Veteran of the reasons 
for the prior denial of the claims of service connection, and 
noted the evidence needed to substantiate the underlying 
claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence submitted since the last final denial is not new and 
material for purposes of reopening the claim of service 
connection for a TBI, schizophrenia, a knee disability, or 
for a finger disability.  The evidence also does not support 
granting service connection for an eye disability.  Thus, any 
failure to notify and/or develop these claims under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In response to all of this notice, the 
Veteran notified VA in August 2008 that he had no further 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO 
could not have provided pre-adjudication VCAA notice because 
the rating decision on appeal was issued in July 1995 well 
before the VCAA's enactment.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file.

The Veteran has contended that he was treated by Dr. R. 
Morgenstern for his claimed disabilities.  As the RO noted in 
the November 2005 VCAA notice letter, however, VA attempted 
to obtain the Veteran's records from Dr. R. Morgenstern in 
July 1999 but the letter requesting these records was 
returned as undeliverable by the postal service.  

Pursuant to the Board's June 2003 remand, the RO contacted 
the Social Security Administration (SSA) and requested the 
Veteran's SSA records.  Following several subsequent requests 
for the Veteran's SSA records in August and October 2003, and 
in February, April, August, and November 2004, SSA notified 
VA in December 2004 that they were unable to locate any 
medical records or files for the Veteran.  The RO asked the 
Veteran to submit any SSA records in his possession in a 
January 2006 letter; there is no record of a response, 
however.  The RO then formally determined in February 2006 
that the Veteran's SSA records were unavailable.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has not been received to reopen the Veteran's 
previously denied claims of service connection for a TBI, 
schizophrenia, a knee disability, or for a finger disability.  
Pursuant to the Board's July 1997 remand, the Veteran was 
provided with a VA examination in September 2002 which 
addressed the contended causal relationship between an eye 
disability and active service.  Thus, the Board concludes 
that additional examinations are not necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

In November 1985, the RO denied, in pertinent part, the 
Veteran's claims of service connection for knee, finger, and 
eye disabilities and also determined that, as new and 
material evidence had not been received, the previously 
denied claims of service connection for a TBI and for 
schizophrenia would not be reopened.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Although the Veteran disagreed with this decision in February 
1986, he subsequently withdrew his appeal in statements on a 
VA Form 9 dated in May 1986.  In a June 1986 letter, the RO 
notified the Veteran that VA was taking no further action on 
his appeal in light of his statements on the May 1986 VA 
Form 9 and offered him the opportunity to continue his appeal 
by responding before December 1986.  The Veteran did not 
respond; thus, the November 1985 RO decision became final.

The claims of service connection for a TBI, schizophrenia, a 
knee disability, and for a finger disability may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the 
most recent application to reopen his previously denied 
claims of service connection on a VA Form 21-4138 that was 
received at the RO on March 20, 1995.  New and material 
evidence is defined by regulation, see 38 C.F.R. § 3.156, 
which VA amended in 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is applicable only to claims filed on or 
after August 29, 2001.  Because the Veteran filed this 
application to reopen his claims of service connection for a 
TBI, schizophrenia, a knee disability, and a finger 
disability on March 20, 1995, the earlier version of 
38 C.F.R. § 3.156(a) is applicable to these claims.  

As relevant to this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for a TBI, schizophrenia, a knee 
disability, and a finger disability, the evidence before VA 
at the time of the prior final RO decision in November 1985 
consisted of the Veteran's service treatment records and 
post-service VA and private treatment records.  In this 
decision, the RO noted that the Veteran had not submitted any 
new evidence in support of his claims of service connection 
for a TBI or schizophrenia.  The RO also noted that the 
Veteran's service treatment records showed that he was not 
diagnosed as having a knee injury during active service.  The 
Veteran's service treatment records showed, however, that he 
had lacerated the fourth and fifth fingers of the left hand 
during active service but no residuals were seen at his 
separation physical examination.  Thus, the claims of service 
connection for a TBI and schizophrenia were not reopened and 
the claims of service connection for knee and finger 
disabilities were denied.

The newly submitted evidence consists of lay statements and 
additional post-service private treatment records.   

In statements on his VA Form 9 received at the RO in October 
1995, the Veteran contended that he "was kicked in the left 
knee which damaged the knee" during active service.  
"During another time while on duty, I got my right hand 
caught between 2 steel trays that roll and my right little 
finger was caught and I had to have 6 stitches which left the 
end of my little finger crooked."

In March 1999, the RO obtained duplicate copies of the 
Veteran's post-service VA treatment records showing 
outpatient treatment for a variety of psychiatric problems 
between 1981 and 1983.

A review of medical records from Anthony W. Montana, M.D., 
submitted by the Veteran's service representative and 
received at the RO in January 2006, shows that the Veteran 
was treated by Dr. Montana for a work-related right shoulder 
injury.

In a November 2006 statement, the Veteran's mother contended 
that, while on active service, the Veteran was beaten 
severely, hospitalized with a TBI, and went into "a serious 
coma."

With respect to the Veteran's application to reopen claims of 
service connection for a TBI, schizophrenia, a knee 
disability, and a finger disability, the Board notes that the 
evidence which was of record in November 1985 showed that the 
Veteran had lacerated the fourth and fifth fingers of his 
left hand during active service in April 1977 but had no 
laceration residuals at his separation physical examination.  
The evidence of record in November 1985 also did not show 
that the Veteran was diagnosed as having a knee disability 
during or after active service.  Nor was any evidence 
submitted in November 1985 in support of the Veteran's claims 
of service connection for a TBI or for schizophrenia.  Except 
for his October 1995 statement and his mother's November 2006 
statement concerning his alleged in-service injuries, the 
Veteran has not submitted any new evidence since November 
1985 in support of any of these claims.  Although the Veteran 
has contended repeatedly that he was treated for his claimed 
disabilities by Drs. Morgenstern and Montana, the evidence of 
record shows only that Dr. Montana treated him for a right 
shoulder disability.  The Board finds that the newly 
submitted evidence does not bear directly and substantially 
upon the specific matters under consideration and either is 
cumulative or redundant of evidence previously considered 
showing no in-service treatment or diagnosis of a TBI, 
schizophrenia, or a knee disability and no medical evidence, 
to include a nexus opinion, supporting the contended causal 
relationship between the Veteran's in-service finger 
lacerations and any current finger disability.  The Board 
also finds that the newly submitted evidence, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claims.  38 C.F.R. § 3.156(a) 
(2001).  Accordingly, the claims of service connection for a 
TBI, schizophrenia, a knee disability, and a finger 
disability are not reopened.

The Veteran also contends that he incurred an eye disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 1975, he denied 
all relevant medical history.  Clinical evaluation was normal 
except for flat feet and scars on the left arm and right 
lateral abdomen.  The Veteran's vision was 20/50 in each eye 
which was considered "defective."  Following optometry 
consult in November 1975, the diagnosis was myopia which, 
when corrected, permitted 20/20 visual acuity in each eye.  
All other tests were normal.  The Veteran was issued 
prescription glasses following outpatient optometry treatment 
in January 1976.  At that time, physical examination showed 
pupils equal, round, and reactive to light and accommodation, 
normal posterior poles, and 20/20 vision in each eye.  At the 
Veteran's separation physical examination in December 1979, 
clinical evaluation was normal except for several scars and 
his vision was 20/20 in each eye.

In statements on his October 1995 VA Form 9, the Veteran 
contended that he had been hit by a radio antenna during 
active service "which has caused scars and laceration of the 
left eye which has caused blurred vision of the left eye 
[and] difficulty in see[ing] at a distance."  

On VA examination in August 1998, the Veteran's uncorrected 
far vision in the right eye was 20/60 corrected to 20/20.  
His uncorrected far vision in the left eye was 20/100 
corrected to 20/20.  No diplopia was present.  The diagnoses 
included myopia and pinguecula.

On VA examination in September 2002, the Veteran's complaints 
included "some blurry vision, particularly his distance 
vision at night.  He had a pair of glasses approximately 
fifteen years ago but has not worn glasses since then."  The 
Veteran denied any family history of eye disease.  Physical 
examination showed 20/20 vision in each eye and 20/20 near 
vision bilaterally, full visual fields confrontation 
bilaterally, pupils equal, round, and reactive to light and 
accommodation, normal external eyes bilaterally, normal 
corneas, conjunctivae, anterior chambers, irises, and lenses, 
a clear view to the fundus with a normal appearing optic 
nerve, macula, vessels, and periphery in each eye.  The VA 
examiner stated that the Veteran "has no 'medical' 
disability related to the eyes."  This examiner also stated, 
"There does not appear to be any connection between [the 
Veteran's] myopia and intraocular pressure elevation" during 
active service.  The impressions were myopia, presbyopia, and 
ocular hypertension with mild optic nerve head asymmetry.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for an eye 
disability.  Despite the Veteran's assertions to the 
contrary, there is no evidence in his service treatment 
records that he was treated for an eye disability during 
active service after being hit by a radio antenna which 
scarred his left eye and caused blurred vision in the left 
eye.  The Veteran's service treatment records show instead 
that defective vision of 20/50 was noted at his enlistment 
physical examination in November 1975.  Following optometry 
consult that same month, the diagnosis was myopia which, when 
corrected, permitted 20/20 vision in each eye.  The Veteran 
was issued prescription glasses following optometry treatment 
in January 1976 when physical examination showed pupils 
equal, round, and reactive to light and accommodation, normal 
posterior poles, and 20/20 vision in each eye.  At the 
Veteran's separation physical examination in December 1979, 
clinical evaluation was normal except for several scars and 
his vision was 20/20 in each eye.

The post-service medical evidence shows that there is no 
relationship between the Veteran's current eye problems and 
active service.  The Veteran's VA examination in August 1998 
showed corrected vision of 20/20 (or within normal limits) in 
each eye and diagnoses of myopia and pinguecula (or a 
yellowish spot of proliferation on the bulbar conjunctiva 
near the sclerocorneal junction).  His VA examination in 
September 2002 also showed 20/20 vision in each eye and 20/20 
near vision bilaterally, full visual fields to confrontation 
bilaterally, pupils equal, round, and reactive to light and 
accommodation, normal external eyes, corneas, conjunctivae, 
anterior chambers, irises, and lenses, and a clear view to 
the fundus with a normal appearing optic nerve, macula, 
vessels, and periphery in each eye.  The VA examiner stated 
in September 2002 that the Veteran "has no 'medical' 
disability related to the eyes."  This examiner also stated, 
"There does not appear to be any connection between [the 
Veteran's] myopia and intraocular pressure elevation" during 
active service.  

The Board notes that, in its July 1997 remand, the RO was 
directed to make the Veteran's claims file available to the 
examiner prior to the examination.  A copy of the VA 
examination request dated in August 2002 indicates that the 
Veteran's claims file was made available for review.  
Although the VA examiner was not required by the Board's July 
1997 remand to indicate in his examination report that he had 
reviewed the claims file prior to the examination, and 
although it is unclear whether this examiner reviewed the 
claims file prior to the August 2002 examination, he referred 
to "intraocular pressure elevation in [the Veteran's] prior 
military service" in providing his opinion that there was no 
evidence of "a 'medical' disability related to the eyes" 
and the Veteran's current myopia was not related to active 
service.  Thus, even if the VA examiner did not indicate in 
his examination report that he had reviewed the Veteran's 
claims file, it appears that he was "informed of the 
relevant facts" concerning the Veteran's in-service elevated 
intraocular pressure.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  There is no competent contrary opinion of 
record.  Absent evidence, to include a medical nexus, 
relating the Veteran's eye disability to active service, the 
Board finds that service connection for an eye disability is 
not warranted.


ORDER

As new and material evidence has not been received, the 
claims of service connection for a TBI, schizophrenia, a knee 
disability, and for a finger disability are not reopened.

Entitlement to service connection for an eye disability is 
denied.


REMAND

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied claim of 
service connection for a back disability.

In support of this claim, the Veteran submitted a signed VA 
Form 21-4138 in May 2007 indicating that he was treated 
between December 2005 and April 2006 for a back disability by 
Michael J. Esposito, M.D.  In August 2007, the RO sent 
Dr. Esposito a letter requesting the Veteran's treatment 
records along with a copy of the signed VA Form 21-4138 
submitted by the Veteran.  Unfortunately, Dr. Esposito's 
office submitted medical records to the RO for someone other 
than the Veteran later in August 2007.  (The medical records 
for someone other than the Veteran have been removed from the 
Veteran's claims file and returned to Dr. Esposito's office).  
Unfortunately, and although the Veteran notified VA in August 
2008 that he had no further information or evidence to submit 
in support of this claim, it was error for the RO to re-
certify this appeal to the Board in February 2009 without 
first contacting Dr. Esposito's office and obtaining the 
Veteran's medical records.  Thus, on remand, the RO should 
obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to complete 
another signed VA Form 21-4138 in order to 
obtain his treatment records dated between 
December 2005 and April 2006 from Michael 
J. Esposito, M.D.  Once a signed release 
is received from the Veteran, obtain these 
private treatment records from 
Dr. Esposito.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Thereafter, readjudicate the issue of 
whether new and material evidence has been 
received to reopen the previously denied 
claim of service connection for a back 
injury.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


